Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 11-1399

                       YAMINA BADACHE, et al.,

                       Petitioner, Appellant,

                                     v.

                       ERIC H. HOLDER, JR.,
              Attorney General of the United States,

                        Respondent, Appellee.


               PETITION FOR REVIEW OF AN ORDER OF

                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Boudin, Circuit Judge,
                    Souter, Associate Justice,*
                     and Stahl, Circuit Judge.


     Carlos E. Estrada, for appellant.
     Tony West, Assistant Attorney General, with whom John S. Hogan
and Michael C. Heyse were on brief, for appellee.




                            August 21, 2012




     *
          The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          SOUTER, Associate Justice.   Yamina Badache, her husband

Salah, and their son Nazim are natives and citizens of Algeria who

entered the United States on May 22, 2006 as nonimmigrant visitors,

with visas that expired on July 4, 2006.        They stayed in the

country well past that date, and on April 5, 2007, the Department

of Homeland Security charged them with overstaying their visas

under 8 U.S.C. § 1227(a)(1)(B) and ordered them to appear at

removal proceedings.

          The Badaches conceded their removability, but Yamina

applied for asylum, see 8 U.S.C. § 1158, withholding of removal,

see 8 C.F.R. § 1208.16, and protection under the United Nations

Convention Against Torture.1    Salah and Nazim were listed as

derivative applicants on the asylum petition.

          Badache stated that she had worked for the Algerian

government as a planner of meetings and political summits, although

she was not a member of any political party, and owing to her job

she often appeared in photographs and on television with prominent

Algerian politicians.   One day after leaving work, she claims, a

man approached her on the street and told her, “You are working

with our enemies, and if you do so, you are also our enemy.”   She

suspected that he was a member of an Islamic militant terrorist



     1
      The Convention Against Torture was implemented in the United
States by section 2242(b) of the Foreign Affairs Reform and
Restructuring Act of 1998, Pub. L. 105-277, 112 Stat. 2681 (Oct.
21, 1998), and 8 C.F.R. §§ 1208.16-1208.18.

                               -2-
group.   She said nothing to him, walked away, and left in a taxi,

but she said that the encounter left her frightened enough to quit

her job and leave Algeria to seek refuge in the United States.2

She did not report the incident to her employer or the police

before leaving.

          An alien is eligible for asylum if she is a “refugee”: a

person “unable or unwilling to return to” her home country “because

of persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”        8 U.S.C. § 1101(a)(42).        If an

alien’s “life or freedom would be threatened" in the proposed

country of removal for the same reasons, 8 U.S.C. § 1231(b)(3), she

is entitled to statutory withholding of removal.        Removal may also

be withheld under the Convention Against Torture if “it is more

likely than not that [the alien] would be tortured if removed to

the proposed country of removal.”         8 C.F.R. § 1208.16(c)(2).

          After a hearing, Badache’s applications were denied. The

judge thought she had testified credibly, but still fell short of

demonstrating   that   she   had   suffered   past   persecution,   had   a

reasonable fear of future harm, or was likely to face torture if

she returned.     The Board of Immigration Appeals affirmed on the



     2
       A cousin of Badache, also a government employee, had been
kidnapped and killed in 1995 in what the police deemed an act of
terrorism, and that event contributed to her fear of terrorist
violence.

                                    -3-
same   grounds,    and   Badache   appealed   to   this   court.    We   find

substantial evidence in the record supporting the court’s and

Board’s conclusions, see Abdelmalek v. Mukasey, 540 F.3d 19, 22

(1st Cir. 2008), and therefore affirm.

           As to past persecution, Badache’s encounter with the

supposed Islamic terrorist was an isolated event, in which she

suffered no physical harm. Its equivocal character is confirmed by

the fact that Badache has relatives still living in Algeria who

have not been subject to harm or threats.             To be sure, threats

alone may amount to persecution if they are severe enough to “add

up to more than ordinary harassment, mistreatment, or suffering.”

Hincapie v. Gonzales, 494 F.3d 214, 217 (1st Cir. 2007).             But, as

we have held, “[a] series of somewhat vague verbal threats . . .

unaccompanied by any significant physical abuse and any government

involvement” does not amount to persecution.          Abdelmalek, 540 F.3d
23; see Attia v. Gonzales, 477 F.3d 21, 23-24 (1st Cir. 2007) (even

death threats      coupled   with physical    abuse   may   not    amount   to

persecution under the asylum statute).              The Board reasonably

determined that one vague threat, however unsettling, was not

persecution in Badache’s home country.

            Badache argues that she would be at risk of harm if she

returned to Algeria, on account of her previous connection to the

government.       But, beyond what we have already noted, her only

evidence of this risk is a set of documents describing in general


                                     -4-
terms the terrorist menace in Algeria, with the possibility of

militants harming persons aligned with the current government.

These documents were not in the record below, however, and our

review is limited to “the administrative record on which the order

of removal is based.”     8 U.S.C. § 1252(b)(4)(A).        But even if we

were to take judicial notice of the presence of terrorists in

Algeria, substantial evidence in the record would still support the

Board’s    conclusion   that   Badache   had   no   well-founded   fear   of

persecution.    She quit her government job over five years ago, and

therefore has little reason to expect reprisals from terrorist

groups for working with government officials. Moreover, as we said

before, her extended family has remained in Algeria unharmed, and

that suggests a low likelihood of future mistreatment.         Budiono v.

Mukasey, 548 F.3d 44, 50 (1st Cir. 2008). And because Badache thus

failed to show a reasonable possibility of future harm, it follows

that she cannot meet the more stringent standard for withholding of

removal.    See 8 U.S.C. § 1231(b)(3) (removal should be withheld if

“the alien’s life or freedom would be threatened in the proposed

country of removal”); Mediouni v. INS, 314 F.3d 24, 27 (1st Cir.

2002) (“Because the standard for withholding deportation is more

stringent than that for asylum, a petitioner unable to satisfy the

asylum standard [for future persecution] fails, a fortiori, to

satisfy the former.” (internal quotation marks omitted)).




                                   -5-
              Badache’s claim under the Convention Against Torture also

fails, from want of evidence that she would “more likely than not

.   .   .    be   tortured”       if   she   returned      to   Algeria.    8   C.F.R.

§ 1208.16(c)(2).             Although terrorist organizations have been known

to use torture, Badache points to no threat of torture directed

towards      her,      let    alone    any   chance   of   torture   that   fits   the

definition        of    that    term    in   the   regulations     implementing    the

Convention: pain or suffering “inflicted by or at the instigation

of or with the consent or acquiescence of a public official or

other       person     acting     in    an    official     capacity.”       8   C.F.R.

§ 1208.18(a)(1).             Indeed, she comes no closer to official “consent

or acquiescence” than to cite a government amnesty for past acts of

terrorism (an argument she apparently did not make before the judge

or appeals board).

              Affirmed.




                                             -6-